DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 5/11/2022 are as follows:
	Claims 1, 3, 4, 6, 7, 9, and 19 are amended,
	Claims 5 and 10-18 are canceled,
	Claims 21-27 are new,
	Claims 1-4, 6-9, and 19-27 are currently pending. 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 3, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al. (U.S. Patent Publication No. 2016/0216014, “Morimoto”).

Regarding claim 1, Morimoto discloses a heat exchanger for a refrigerator (figs 3-6), comprising:
a first heat exchanger (35) including a plurality of first flat tubes (31) configured to exchange heat between refrigerant and air, the first heat exchanger having a first side connected to an introduction pipe (102) configured to introduce the refrigerant;
a second heat exchanger (37) including a plurality of second flat tubes (31) configured to exchange heat between the refrigerant and air, the second heat exchanger being disposed outside the first heat exchanger and being connected to a discharge tube (101) from which the refrigerant is discharged; and
a connecting pipe (110) that connects a second side of the first heat exchanger to the second heat exchanger and that is configured to supply the refrigerant discharged from the first heat exchanger to the second heat exchanger,
wherein the first heat exchanger is capable of exchanging heat with air that has exchanged heat with the second heat exchanger,
wherein the plurality of first flat tubes extend laterally and are longitudinally spaced apart from each other (fig 5),
wherein the first heat exchanger further includes a plurality of first fins (32) that connect the plurality of first flat tubes to each other and that are configured to conduct heat between the plurality of first flat tubes, 
wherein the plurality of first flat tubes and the plurality of first fins define one or more first heat exchange planes (top and bottom surface of tubes) that are orthogonal to and oppose (as they extend through the air flow) an air flow direction toward the first heat exchanger, 
wherein the plurality of second flat tubes extend laterally and are longitudinally spaced apart from each other (fig 5), 
wherein the second heat exchanger further includes a plurality of second fins (32) that connect the plurality of second flat tubes to each other and that are configured to conduct heat between the plurality of second flat tubes, 
wherein the plurality of second flat tubes and the plurality of second fins define one or more second heat exchange planes (top and bottom surface of tubes) that are orthogonal to and oppose the air flow direction, 
wherein a number of the one or more first heat exchange planes is greater than a number of the one or more second heat exchange planes (as there are more tubes) such that a total cross-sectional area of the plurality of first flat tubes is larger than a total cross-sectional area of the plurality of second flat tubes, 
wherein an inner diameter of each of the plurality of first flat tubes is equal to an inner diameter of each of the plurality of second flat tubes (as they are the same size), and 
wherein a pitch between the plurality of first flat tubes is equal to a pitch between the plurality of second flat tubes (fig 5).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here, i.e. having the air pass through the first heat exchanger after passing through the second heat exchanger. 

Regarding claim 3, Morimoto further discloses wherein the plurality of first flat tubes define a plurality of rows arranged in the air flow direction, and the plurality of second flat tubes define a single row extending orthogonal to the air flow direction (see annotated fig 4 below).

    PNG
    media_image1.png
    530
    489
    media_image1.png
    Greyscale

Regarding claim 21, Morimoto further discloses wherein the plurality of first flat tubes and the plurality of second flat tubes are offset from one another such that the plurality of first flat tubes do not overlap with the plurality of second flat tubes in the air flow direction (fig 5).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 9, and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (U.S. Patent No. 5,529,116, “Sasaki”, previously cited) in view of Shinmura (U.S. Patent No. 5,176,200, previously cited). 

Regarding Claim 1, Sasaki discloses a heat exchanger (fig 1), comprising:
  	a first heat exchanger (B) including a plurality of first flat tubes (21) configured to exchange heat between refrigerant and air (W), the first heat exchanger having a first side (23) connected to an introduction pipe (40) and that is configured to introduce the refrigerant (fig 1);
a second heat exchanger (A) including a plurality of second flat tubes (1) configured to exchange heat between the refrigerant and air (W), the second heat exchanger being disposed outside the first heat exchanger and being connected to a discharge tube (50) from which the refrigerant is discharged (fig 1); and
a connecting pipe (60) that connects the first heat exchanger to the second heat exchanger and that is configured to supply the refrigerant discharged from the first heat exchanger to the second heat exchanger (fig 25),
wherein the first heat exchanger is configured to exchange heat with air (W) that has exchanged heat with the second heat exchanger (fig 1).
wherein the plurality of first flat tubes (21) extend laterally and are longitudinally spaced apart from each other (see annotated fig 1 below),
wherein the first heat exchanger (A) further includes a plurality of first fins (22) that connect the plurality of first flat tubes to each other and that are configured to conduct heat between the plurality of first flat tubes, 
wherein the plurality of first flat tubes and the plurality of first fins define one or more first heat exchange planes (surfaces of the fins between tubes, see annotated fig 7 below) that are orthogonal to and oppose (as they extend through the airflow) an air flow direction toward the first heat exchanger, 
wherein the plurality of second flat tubes (1) extend laterally and are longitudinally spaced apart from each other, 
wherein the second heat exchanger further includes a plurality of second fins (2) that connect the plurality of second flat tubes to each other and that are configured to conduct heat between the plurality of second flat tubes, 
wherein the plurality of second flat tubes and the plurality of second fins define one or more second heat exchange planes (top and bottoms surfaces of the tubes)  that are that are orthogonal to and oppose (as they extend through) the air flow direction, 
wherein a number of the one or more first heat exchange planes is greater than a number of the one or more second heat exchange planes (as there are more fin surfaces) such that a total cross-sectional area of the plurality of first flat tubes is larger than a total cross-sectional area of the plurality of second flat tubes (fig 1), 
wherein an inner diameter of each of the plurality of first flat tubes is equal to an inner diameter of each of the plurality of second flat tubes (as they are the same size), and 
wherein a pitch between the plurality of first flat tubes is equal to a pitch between the plurality of second flat tubes (fig 1).

    PNG
    media_image2.png
    525
    586
    media_image2.png
    Greyscale


However, Sasaki, as modified, does not explicitly disclose wherein the connecting pipe connects a second side of the first heat exchanger to the second heat exchanger. Rather, in Sasaki the connecting pipe (60) connects the first side (23) of the first heat exchanger (B) to the second heat exchanger (A). Shinmura, however, discloses a heat exchanger (fig 1) wherein a connecting pipe (30, fig 4) connects a second side (12) of a first heat exchanger (10) to a second heat exchanger (20). When there are a finite number of identified, predictable solutions, i.e. having the connecting pipe connected to the first side or the second side of the first heat exchanger, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Sasaki, as modified, by trying to have the connecting pipe connected to the second side of the first heat exchanger, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Regarding Claim 2, the combination of Sasaki and Shinmura discloses all previous claim limitations. Sasaki further discloses an air introduction portion (see annotated fig 1 below) configured to introduce external air (W); and
an air discharge portion (see annotated fig 1 below), configured to discharge the air that has been introduced into the air introduction portion and that has exchanged heat with the first and second heat exchangers (A, B),
wherein the second heat exchanger (A) is disposed closer to the air introduction portion than the first heat exchanger (B).

    PNG
    media_image3.png
    724
    622
    media_image3.png
    Greyscale


Regarding Claim 9, the combination of Sasaki and Shinmura discloses all previous claim limitations. However, Sasaki, as modified, does not explicitly disclose an intermediate heat exchanger including a plurality of intermediate flat tubes configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange heat with refrigerant from the first heat exchanger and to supply the refrigerant to the second heat exchanger. 
Shinmura, however, discloses a heat exchanger (91, fig 13) wherein an intermediate heat exchanger (93) includes a plurality of intermediate flat tubes (23) configured to exchange heat between the refrigerant and air, the intermediate heat exchanger being configured to exchange heat with refrigerant from a first heat exchanger (94) and to supply the refrigerant to a second heat exchanger (92). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the intermediate heat exchanger of Shinmura in order to increase the heat exchange capacity of the heat exchanger. 

Regarding Claim 22, the combination of Sasaki and Shinmura discloses all previous claim limitations. Sasaki does not explicitly disclose wherein a ratio of a total cross-sectional area of the plurality of first flat tubes and a total cross-sectional area of the plurality of second flat tubes is 7-9 : 1-3. However, since Sasaki teaches provided a larger total cross-section area of the first flat tubes is larger that of the plurality of second flat tubes, the exact range of the ratio of the cross-sectional areas is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that Sasaki teaches that having the total cross-sectional area of the plurality of first flat tubes larger than that of the plurality of second flat tubes improve heat exchange efficiency and reduces pressure loss (col 8, lines 5-22). It would not have been inventive to determine the optimal range via routine experimentation and it would have been obvious to a person of ordinary skill in the art for Sasaki, as modified, to provide the ratio of 7-9 : 1-3 in order to optimize the efficiency and pressure loss.

Regarding claim 23, the combination of Sasaki and Shinmura discloses all previous claim limitations. Sasaki, as modified, further discloses wherein a total cross-sectional area of the plurality of intermediate flat tubes is less than the total cross-sectional area of the plurality of first flat tubes (due to the smaller width, see rejection of claim 9) and is greater than a total cross-sectional area of the plurality of second flat tubes (due to the larger width).

Regarding claim 24, the combination of Sasaki and Shinmura discloses all previous claim limitations. Sasaki, as modified, further discloses wherein a number of the plurality of intermediate flat tubes equal to the number of the one or more first heat exchange planes equal to the number of the one or more second heat exchange planes (as the amount planes and tubes are equal for each heat exchanger such as taught by Sasaki).
	
Regarding claim 25, the combination of Sasaki and Shinmura discloses all previous claim limitations. Sasaki further discloses wherein the one or more first heat exchange planes comprise a plurality of first heat exchange planes that are spaced apart from one another in the air flow direction (see annotated fig 7 below), and
wherein the plurality of second flat tubes define a single plane (define by the side of the tubes, see annotated fig 1 below) that faces and is spaced apart from one of the plurality of first heat exchange planes in the air flow direction.

    PNG
    media_image4.png
    819
    635
    media_image4.png
    Greyscale

Regarding claim 26, the combination of Sasaki and Shinmura discloses all previous claim limitations. However, Sasaki, as modified, does not explicitly disclose an intermediate heat exchanger including a plurality of intermediate flat tubes that define one or more third heat exchange planes that are orthogonal to and oppose the air flow direction,
wherein the one or more third heat exchange planes are disposed between one of the one or more second heat exchange planes and one of the one or more first heat exchange planes in the air flow direction.
Shinmura, however, discloses a heat exchanger (91, fig 13) wherein an intermediate heat exchanger (93) includes a plurality of intermediate flat tubes (23). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the intermediate heat exchanger of Shinmura in order to increase the heat exchange capacity of the heat exchanger. This would result in a plurality of intermediate flat tubes that define one or more third heat exchange planes (top and bottoms of the flat tubes) that are orthogonal to and oppose the air flow direction,
wherein the one or more third heat exchange planes are disposed between one of the one or more second heat exchange planes and one of the one or more first heat exchange planes in the air flow direction (as the intermediate heat exchanger is between the first and second heat exchangers).

Regarding claim 27, the combination of Sasaki and Shinmura discloses all previous claim limitations. Sasaki, as modified, further discloses wherein a number of the one or more third heat exchange planes (defined by the tubes, see rejection of claim 1) is less than or equal to the number of the one or more first heat exchange planes (defined by the fins and tubes, see rejection of claim 26) and equal to the number of the one or more second heat exchange planes (defined by the tubes, see rejection of claim 1).

7.	Claim(s) 4, 7, 8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki and Shinmura as applied to claim 1 above, and further in view of Kim et al. (U.S. Patent Publication No. 2004/0050537, “Kim”, previously cited).

Regarding Claim 4, the combination of Sasaki and Shinmura discloses all previous claim limitations. Sasaki, as modified, further discloses wherein the first heat exchanger (A, Sasaki) further includes:
a first left header (24, Sasaki) coupled to first side ends of the plurality of first flat tubes and configured to communicate therewith and to allow the refrigerant to flow thereinto (fig 1, Sasaki); and
a first right header (23, Sasaki) coupled to second side ends of the plurality of flat tubes so as to communicate therewith and to allow the refrigerant to flow thereinto (fig 1, Sasaki),
However, they do not explicitly disclose wherein the introduction pipe includes a first introduction pipe and the second introduction pipe that are spaced apart from each other. Kim, however, discloses a heat exchanger (fig 2) wherein a second introduction pipe that is spaced apart from the first introduction pipe (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki to have a plurality of introduction pipes such as taught by Kim in order to allow for refrigerant to be more evenly distributed to the plurality of flat tubes and thus improve the heat exchange efficiency of the heat exchanger. This would result in the first and second introduction pipes being are connected to the right header (such as taught by Shinmura, see rejection of claim 1).

    PNG
    media_image5.png
    698
    857
    media_image5.png
    Greyscale


Regarding Claim 7, the combination of Sasaki, Shinmura, and Kim discloses all previous claim limitations. Sasaki further discloses wherein the first left header (24) communicates with the plurality of first flat tubes (1) that are disposed at the one or more first heat exchange planes (see rejection of claim 1). 

Regarding Claim 8, the combination of Sasaki, Shinmura, and Kim discloses all previous claim limitations. Sasaki, as modified, further discloses wherein the second heat exchanger (A, Sasaki) further includes:
a second left header (4, Sasaki) coupled to first side ends of the plurality of second flat tubes and configured to communicate therewith and to allow the refrigerant to flow thereinto (fig 25, Sasaki); and
a second right header (3, Sasaki) coupled to second side ends of the plurality of second flat tubes and configured to communicate therewith and to allow the refrigerant to flow thereinto (fig 25, Sasaki),
wherein the connecting pipe connect the first left header (24, Sasaki) to the second left header (4, Sasaki, such as taught by Shinmura, see rejection of claim 1). 

Regarding Claim 19, the combination of Sasaki, Shinmura, and Kim discloses all previous claim limitations. Sasaki, as modified, further discloses wherein the second introduction pipe (see annotated fig 2 below, Kim) is disposed vertically below the first introduction pipe (as they would be oriented vertically such as taught by Sasaki).





    PNG
    media_image6.png
    698
    857
    media_image6.png
    Greyscale

However, Sasaki, as modified, does not explicitly disclose wherein each of the discharge tube is disposed at a height vertically between the first introduction pipe and the second introduction pipe. Kim, however, discloses providing a discharge pipe between the first and second introduction pipe (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki to provide the plurality of discharge pipes of Kim in order to ensure adequate discharge of the refrigerant from the heat exchanger thus reducing the pressure drop and improving the heat exchange efficiency. 

    PNG
    media_image7.png
    698
    857
    media_image7.png
    Greyscale


Sasaki, as modified, does not explicitly disclose wherein the connecting pipe is disposed at a height vertically between the first introduction pipe and the second introduction pipe. Sasaki however, in another embodiment (Fig 47) teaches providing a connection pipe (60) between a top pipe (190) and a bottom pipe (200). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claim invention for Sasaki, as modified, to have the connection pipe extend between the first and second introduction pipes as this would be choosing from a finite number of identified, predictable solutions, i.e. having the connecting pipe extend to the top or bottom of the adjacent heat exchanger, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Sasaki, as modified, by trying to connection pipe extend from the top to the bottom of the heat exchanger, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

8.	Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Shinmura, and Kim as applied to claim 4 above, and further in view of Suzuki et al. (U.S. Patent Publication No. 2005/0081534, “Suzuki”, previously cited).

Regarding Claim 6, the combination of Sasaki, Shinmura, and Kim discloses all previous claim limitations. However, they don’t explicitly disclose wherein the first left header or the first right header includes a plurality of headers that correspond to respective ones among the one or more first heat exchange planes. Suzuki, however, discloses a heat exchanger (fig 1) wherein a header (for 3) includes a plurality of headers (for 3a, 3b, 3c), that correspond to respective ones among a one or more heat exchange planes (planes define by fins between tubes). Suzuki teaches that this allows for heat exchanger sections to be added or removed and thus can be adjusted for size and cooling needs (¶0067). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to provide the one or more  headers to allow for the heat exchanger units to be segmented in order to allow for the heat exchanger to be adjusted for cooling and spatial requirements. 

9.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, Shinmura, and Kim as applied to claim 1 above, and further in view of Hwang et al. (Korean Patent Publication KR20160131577A, “Hwang”, previously cited).

Regarding Claim 20, the combination of Sasaki, Shinmura, and Kim discloses all previous claim limitations. However, they do not explicitly wherein the heat exchanger is of a microchannel type exchanger. Hwang, however, discloses a heat exchanger (fig 1) which is of a microchannel type (¶0004). Hwang teaches that microchannels are more efficient as they create finer flow paths (¶0006). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sasaki, as modified, to have the channels be microchannels in order to improve the efficiency of the heat exchanger.  


Response to Arguments
10.	Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 8-9) that Sasaki does not teach first and second heat exchange planes which are orthogonal and oppose an air flow direction, wherein there are a greater number of first heat exchange planes. The Examiner respectfully disagrees; as now interpreted flat surfaces of the first fins now define the first heat exchange planes which out number the number second heat exchange planes which are defined by top and bottom surfaces of the second flat tubes. This interpretation is proper as the claims only that the tubes and fins define the planes and thus can be interpreted any flat surface. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763